Citation Nr: 1528021	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral heel spurs.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to August 1997.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, the Veteran presented testimony at a personal hearing conducted at the Fargo RO before the undersigned.  A transcript of this personal hearing is in the Veteran's claims folder.

The issues of entitlement to service connection for bilateral heel spurs and a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for tinnitus on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Some chronic diseases, including organic diseases of the nervous system such as tinnitus, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Board concludes that service connection for tinnitus is granted.  The Veteran worked on an air craft carrier as an aviation electrician during service.  The Veteran is competent to state that he has ringing in the ears, or tinnitus.  Moreover, the Board has no reason to doubt his report that he has experienced tinnitus since service, which would come and go at first, and has been constant since approximately 2009.  See Hearing Transcript p. 4.  Thus, the in-service element (noise exposure) and current disability element (tinnitus) have been met.

The Board observes that the September 2012 VA examiner concluded that it was less likely than not that the Veteran's tinnitus was the result of military noise exposure, in part because the Veteran reported the onset of tinnitus in the last few years, many years post-military service.  However, the VA examiner may have misinterpreted the Veteran's statement.  The Veteran stated in his November 2012 notice of disagreement that he stated that he had tinnitus since service, but it had become worse in the past few years.  As stated above, the Board does not doubt the credibility of the Veteran's report.

As noted previously, tinnitus is considered one of the chronic diseases listed in 38 C.F.R. § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  See Fountain, 27 Vet. App. 258; Walker v. Shinseki, 708 F.3d 1331,1335-36 (Fed. Cir. 2013).  Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's account of the onset and frequency of his tinnitus symptoms satisfies the third element of service connection by demonstrating a continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Heel spurs

During the September 2012 VA examination, the examiner noted that the Veteran had an appointment with podiatry with VA in October.  However, although the Veteran has indicated that he has received ongoing treatment for his heel spurs at VA, only an August 2013 VA letter has been associated with the claims file.  See November 2012 notice of disagreement and Hearing Transcript p. 8.  Accordingly, a remand is necessary to obtain these VA treatment records.


Left Shoulder

The Board concludes that the August 2012 examination and September 2012 VA opinion, with October 2012 addendum, are inadequate upon which to base a determination on the issue of service connection for the Veteran's left shoulder.  The examiner concluded that the Veteran's March 1997 in-service injury was acute and transitory and not a chronic condition.  However, it does not appear that the examiner addressed the July 1997 separation report of medical history wherein the Veteran reported having had, or currently having, a painful or "trick" shoulder or elbow.  The Veteran reported that his left shoulder was painful when lifting heavy things.  The examiner noted left shoulder pain with rotation, NCD (not considered disqualifying).  Because there is an indication that the Veteran continued to have pain in his left shoulder after the in-service injury that was noted by the examiner to be "acute and transitory," a remand for consideration of that record is necessary.  Moreover, although the August 2012 VA examiner did not provide a diagnosis in connection with the claim for a left shoulder disorder, the Board observes that the Veteran had a positive lift-off subscapularis test, which may indicate subscapularis tendinopathy or tear.  However, further testing was not performed.  Because there is an indication that the Veteran may have further disability than was found on the August 2012 examination, he should be reevaluated on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records pertaining to the Veteran's claims for bilateral heel spurs and a left shoulder disorder.

2.  After the development above has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for a left shoulder disorder and if additional treatment reports are obtained, to obtain an updated opinion for the bilateral heel spurs claim.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  

a.  For the left shoulder disorder, based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim.  The examiner should observe the August 2012 VA examination notation of positive lift-off subscapularis test.  

The examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current left shoulder disorder is causally or etiologically related to his symptomatology in military service as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should note the March 1997 assessment of temporary muscle strain and the July 1997 report of medical history notation that the Veteran had left shoulder pain with rotation.

b.  For the bilateral heel spur disorder, after reviewing the additional medical reports, if any, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral heel spur disorder is causally or etiologically related to military service as opposed to being more likely due to some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


